      Case 4:18-cv-00455-JPW Document 45 Filed 10/27/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KAREN FISCHER,                :            Civil No. 4:18-CV-00455
                              :
         Plaintiff,           :
                              :
         v.                   :
                              :
CABLE SERVICES COMPANY, INC., :
                              :
         Defendant.           :            Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 27th, day of October, 2020, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED THAT:

     1. Defendant’s motion for summary judgment is GRANTED in its entirety.
        (Doc. 34).

     2. The Clerk of Court is directed to enter judgment in Defendant’s favor and
        close this case.


                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       1
